     Case 4:20-cv-00548 Document 22 Filed on 12/01/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                      IN THE UNITED STATES DISTRICT COURT                         December 02, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                HOUSTON DIVISION

HILARY LORMAN                                     §
                                                  §
                      Plaintiff,                  §
                                                  §
v.                                                §   CIVIL ACTION NO. H-20-548
                                                  §
FAMILY DOLLAR,                                    §
                                                  §
                      Defendant.                  §

                                   ORDER OF DISMISSAL

       The motion to dismiss filed by Family Dollar, (Docket Entry No. 10), is granted. The

motion for leave to amend the complaint filed by Hilary Lorman, (Docket Entry No. 14), is

denied. This case is dismissed, with prejudice.


               SIGNED on December 1, 2020, at Houston, Texas.



                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge
